CaS€ lilS-Cr-OOOBG-RP-CFB DOCUm€n'[ 2 Filed 10/03/18 Page l Of l

H E C E EV§

 

UCT 03 2513
IN THE WITED STATES DISTRICT COURT CLERK OFUISTR!CT COURT
UNITED STATES OF AMERICA, ) Cl'iminal No. 1:18-CR~{)56
)
v. ) INDICTMENT
)
LARRY EUGENE BURNS, ) T. 18 U.S.C. § 2113(&)
)
Det`endant. )
'I`HE GRAND JURY CHARGES:
C(}UNT l

(Bank Robbery by Intimidafion)

On or about Septembei' 6, 2018, in the Southern District of lowa, the Defendant, LARRY
EUGENE BURNS, did by intimidation take, from the person or presence of another, money
belonging to and in the cai‘e, custody, control, management, and possession of the Cent;ris F ederal
Credit Union, a credit union Whose deposits Wei‘e then insured by the Nationai Credit Union
Assooiation.

This is a Vioiation of Title 18, United States Code, Seotion 21 13(21).

A TRUE BILL.

 

FT§KEP}MSON ' ”

Mare Krickbaum
United States Attoiney

//A/QQ

Miehael B. Dut`fy
Assistant United States Attorney

 

 

